Citation Nr: 0334986	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for cervical spondylosis 
with spur formation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A December 2002 Board decision denied the veteran's claim, 
and he appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2003, the veteran and 
the Secretary of Veterans Affairs filed a Joint Motion To 
Vacate and Remand.  In an October 2003 order, the Court 
granted the motion, vacated the December 2002 Board decision, 
and remanded the case to the Board for readjudication and 
review consistent with the motion.


REMAND

The basis of the joint motion to remand was that the December 
2002 Board decision failed to adequately discuss the reasons 
and bases for the decision as it related to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  See 38 U.S.C.A. § 7104(d)(1) (West 2002).  
Specifically, it was moved that the decision erred in the 
conclusion that the July 2001 RO VCAA letter of notice to the 
veteran complied with all notice requirements of the VCAA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The precise deficiency delineated was that, in light of the 
fact that the RO found new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for cervical spondylosis had been received, the July 2001 
VCAA letter of notice should have informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, rather than that necessary to meet the 
requirement of new and material evidence.  The Board cannot 
cure this defect via issuance of another letter and any 
additional development which may be indicated.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that, in the interim since the December 2002 
decision, the United States Court of Appeals for the Federal 
Circuit issued the decision of Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) (PVA).  In PVA, the Court invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA letter of notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Although the July 2001 letter informed the appellant he had 
60 days, any period less than the statutory one-year period 
is improper.

The Board also notes that, in response to the November 2003 
Board letter which informed the veteran of the Court's remand 
and his right to submit additional evidence in support of his 
claim, the veteran submitted a November 2003 statement which 
requested additional development in the form of service 
medical records (SMRs) for a sick call entry at Ft. Gordon, 
Georgia, in January 1954.  In other documents of record, 
however, the veteran related that he never sought treatment, 
for fear of retaliation from his platoon sergeant.  The RO 
should reconcile this matter with the veteran, for if his 
earlier submissions are accurate, naturally there are no SMRs 
extant which relate to the incident in question.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO shall ensure 
that the VCAA notice letter specifically 
is tailored to address the issue of 
entitlement to service connection for 
cervical spondylosis with spur formation.
2.  The RO shall inquire of the veteran 
as concerns the discrepancy between his 
November 2003 statement and the 
statements submitted by him and Mr. 
[redacted] in 1996, and take appropriate 
development action as indicated by the 
information received.  Specifically, the 
appellant should be contacted to clarify 
whether he in fact had treatment in 1954.  
If so, attempts should be made to obtain 
records or otherwise verify the 
treatment.  

3.  After all of the above is completed, 
the RO shall review any additional 
evidence obtained since the statement of 
the case (SOC) in light of all the other 
evidence of record.  If the benefit 
sought on appeal remains denied, issue 
the veteran a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




